                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 EASTERN DIVISION

DAVID LIBRACE                                                                            PLAINTIFF

VS.                                    2:19-CV-00085-BRW

KIP NESMITH, ET AL.                                                                  DEFENDANTS

                                              ORDER

       Pending is Plaintiff’s Motions for Leave to Proceed In Forma Pauperis (Doc. No. 1).

       In an April 17, 2019, I listed Plaintiff’s previous cases filed in the Eastern District of

Arkansas and noted his history of proceeding in forma pauperis:

       This lack of financial consideration appears to be a factor here, because without the
       considerations of filing fees or attorney’s fees, Mr. Librace continues to file frivolous
       cases. Accordingly, he is on notice that if he continues to proceed in the manner
       similar to his past, it is very likely that in forma pauperis will be denied, and he will
       be required to pay a filing fee before a case may proceed. Additionally, I am much
       inclined to impose a sanction requiring Plaintiff David Librace to pay a filing fee
       before initiating cases in the Eastern District of Arkansas.1

       Based on this previous order, Plaintiff’s Motions for Leave to Proceed In Forma

Pauperis (Doc. No. 1) is DENIED and this case is DISMISSED. If Plaintiff chooses to proceed

with this case, he must pay the full filing fee along with a motion to reopen case by 5 p.m.,

August 23, 2019.

       IT IS SO ORDERED this 29th day of July, 2019.



                                                    Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE




       1
        Librace v. Smith, 2:19-CV-00041-BRW (E.D. Ark. 2019), Doc. No. 7.

                                                  1
